Citation Nr: 1134036	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active military service from December 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied increased ratings for lumbosacral spine and right knee disabilities.  

The Veteran testified at an RO hearing in August 2002. In September 2005, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  Transcripts of both hearings are of record.

The Board remanded this case in May 2006, as the evidence was incomplete to rate the Veteran's spine and knee disabilities.  The development directed in the Board remand was substantially complied with and the Board denied the increased rating claim for the lumbosacral spine disability and granted a separate 10 percent rating for limitation of extension of the right knee in a March 2008 decision.

Pursuant to a February 2009 Joint Motion for Partial Remand, the U.S. Court of Appeals for Veterans Claims vacated and remanded the Board's March 2008 decision as it pertains to the increased rating claim for the lumbosacral spine disability.  

The Board again remanded the claim in May 2010 for further development and consideration to include rescheduling the Veteran for a right lower extremity electromyogram (EMG), which was accomplished in January 2011. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's degenerative joint disease of the lumbosacral spine is manifested by severe limitation of motion and functional impairment due to pain; the evidence does not show neurological manifestations of the Veteran's low back disability or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for degenerative joint disease of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5285, 5286, 5289, 5292, 5293 (effective prior to September 26, 2003); Diagnostic Codes 5237-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in November 2004 and March 2006, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication in June 2002, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in supplemental statements of the case dated from February 2005 to June 2007, following the provision of notice.  The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Accordingly, the appellant is not prejudiced by a decision on the claim at this time.
II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4 will be considered, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The RO originally granted service connection for degenerative joint disease of the lumbosacral spine in January 1996, assigning a 10 percent evaluation effective August 28, 1994.  In October 1998, the RO granted an increased rating of 40 percent for degenerative joint disease of the lumbosacral spine effective August 28, 1994.  The Board later granted an earlier effective date of December 18, 1989 for the assignment of the 40 percent rating.  The Veteran is also in receipt of a total disability rating due to individual unemployability, effective August 28, 1994.

The Veteran filed his present increased rating claim for the lumbosacral spine disability in September 2001.  He testified at both RO and Board hearings that he had significant pain and limitation of motion in his back and also tingling and numbness that radiated down into his legs.  He further mentioned in the Board hearing that he wore a brace for his back.

The Veteran's lumbosacral spine is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5010-5292 for limitation of motion due to degenerative arthritis. During the course of this appeal, the schedular criteria for rating diseases and injuries of the spine were revised effective September 26, 2003.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC's 5003-5010.  Effective prior to September 26, 2003, limitation of motion of the lumbar spine is evaluated under 38 C.F.R. § 4.71a, DC 5292.  A 40 percent rating is assigned for severe limitation of motion of the lumbar spine.  This is the highest schedular rating available under DC 5292.  

The only other diagnostic codes that allow for a rating higher than 40 percent prior to September 26, 2003 are DC 5293 for pronounced intervertebral disc syndrome, DC 5289 for ankylosis of the lumbar spine, DC 5286 for complete bony fixation (ankylosis) of the spine, and DC 5285 for residuals of fractured vertebra.

A 60 percent evaluation is assigned for pronounced intervertebral disc syndrome under DC 5293 with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  

The Veteran testified that he had tingling and numbness into his lower extremities due to his back disability.  Objective evaluation, however, does not support any neurological impairment in the lower extremities.  He has not been diagnosed with intervertebral disc syndrome by medical personnel.  A May 15, 2002 VA examination report shows negative straight leg raising test bilaterally, no sciatic notch tenderness, no muscle spasms, equal and reactive deep tendon reflexes, and no sensorimotor deficits.  A May 20, 2002 VA orthopedic clinical record shows the Veteran denied numbness or bowel/bladder symptoms.  On examination of the back, there was a negative straight leg raising test bilaterally; distally 2+ and symmetric knee and ankle reflexes; and sensation and motor evaluation was intact.  

A September 2006 VA examination report shows reflexes were 2+ and symmetric in the knees and ankles, as well as in the upper extremities.  Sensory examination to light touch, vibration, and position were normal.  Straight leg raising tests were negative.  The examination report noted that electrodiagnostic studies were ordered regarding the question of any secondary neurologic impairment associated with the low back disorder but that the Veteran was a no-show for his scheduled EMG.  A September 2006 VA neurological examination was provided by a Doctor E. who found that the Veteran did not have any associated neurologic involvement or impairment associated with his low back disability; but there was no EMG study associated with this report.  In January 2011, the Veteran underwent a right lower EMG, and the results were negative.  After a review of the Veteran's claims file, the examiner stated that there was no right lumbosacral neuropathy.  

Based on these findings, a 60 percent evaluation does not apply under DC 5293.

The medical evidence also does not show that the Veteran's spine is ankylosed.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  A May 2002 VA examination report shows the Veteran could forward bend to 60 degrees, extend backward to 10 degrees, and laterally flex to 25 degrees.  A September 2005 private examination report shows the Veteran could forward flex so that his fingers were to his knees, extend to 20 degrees, and bend and twist to both sides to 10 degrees.  A September 2006 VA examination report shows flexion to 40 degrees, extension to 15 degrees, right and left side bending to 15 degrees, and rotation to 5 degrees.  There was objective evidence of pain on his performing the motions to terminal degrees.  The examiner specifically found no unfavorable ankylosis of the thoracolumbar spine.  While these findings demonstrate that the Veteran has significant limitation of motion in the lumbar spine, the evidence does not rise to the level of the lumbar spine joints being immobile or consolidated.  Therefore, ratings under DC's 5289 and 5286 do not apply.

Last, the record does not demonstrate any residuals of a fractured vertebra.  For this reason, a rating under DC 5285 is inapplicable.

A General Rating Formula for Diseases and Injuries of the Spine became effective September 26, 2003.  To get the next higher 50 percent rating under the General Rating Formula, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  The above rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

As previously mentioned, the medical records dated in September 2005 and September 2006 show the Veteran could move his spine in all directions and that there specifically was no unfavorable ankylosis found in the thoracolumbar spine.  For this reason, a 50 percent evaluation under the General Rating Formula is not warranted.

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has significant complaints of functional impairment due to pain.  These provisions are not, however, for consideration where the veteran is in receipt of the highest rating based on limitation of motion (old criteria) or where a higher rating requires ankylosis (revised criteria).  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Additionally, separate neurological ratings are inapplicable under the revised criteria, because as demonstrated above, the objective findings do not show any neurological impairment in the lower extremities as a result of the lumbosacral spine disability.  See Note (1).

Effective September 23, 2002, to receive a rating higher than 40 percent for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least six weeks during the past 12 months; this warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5293.  For purposes of evaluation under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).  The medical evidence does not show that the Veteran has had any physician-prescribed bed rest during the last 12 months.  The September 2006 VA examination report specifically notes that the Veteran had no bed rest or incapacitating episodes.  Therefore, he is not entitled to an evaluation under DC 5293.  There were no substantive changes made to the rating criteria effective September 26, 2003 for rating intervertebral disc syndrome.  The diagnostic code was renumbered to DC 5243.  Thus, a separate analysis under the new DC 5243 is not necessary.

The level of impairment in the lumbosacral spine has been relatively stable throughout the appeals period.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield 21 Vet. App. 505 (2007).

The preponderance of the evidence is against a rating in excess of 40 percent for the degenerative joint disease of the lumbosacral spine under either the old or new criteria; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbosacral spine is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


